Citation Nr: 1758878	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-31 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for dental disability.

2.  Entitlement to an initial rating in excess of 10 percent for irritable colon syndrome.


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel









INTRODUCTION

The Veteran served on active duty from March 1990 to March 1998, October 2001 to May 2002, and September 2002 to October 2009, with additional service in the National Guard.  

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In its November 2015 decision, the Board noted that the RO adjudicated the Veteran's claim for dental disability as a claim to reopen.  However, the Board stated that because of the Veteran's additional periods of active service subsequent to the final denial of the claim, the Board decided to address the dental issue on a de novo basis. 

In November 2015, the Board remanded the claims for further development.


FINDINGS OF FACT

1.  The competent and probative evidence of record does not reflect that the facial trauma the Veteran experienced during his active service resulted in the loss of teeth due to loss of substance of body of maxilla or mandible; specifically, tooth number 30.

2.  During the rating period on appeal, the Veteran's irritable colon syndrome has been manifested by severe irritable colon syndrome with more or less constant abdominal distress.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability for compensation purposes have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2017).

2.  The criteria for an initial evaluation of 30 percent disabling for irritable colon syndrome have been met for the entire appeal period.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.114, Diagnostic Code 7319 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in April 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's STRs, private treatment records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Stegall Compliance

The Board finds there has been substantial compliance with its November 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

IV.  Service connection

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under VA regulations, compensation is available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla (upper jaw bone) or mandible (lower jaw bone).  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id.  

Thus, in order to establish service connection for compensation purposes, it is not enough to show that the teeth were lost due to trauma.  The evidence must demonstrate that the trauma resulted in loss of substance of the maxilla or mandible, which then resulted in the loss of the teeth.  VA's General Counsel has held that dental treatment of teeth, even extractions, during service does not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15, 566 (1997).

The Veteran contends that he has a dental disability due to his in-service trauma to his mouth.  See Statement in Support of Claim entered in Caseflow Reader in August 2005.

The Board finds that the preponderance of the evidence is against the Veteran's claim. 

The Veteran's STR reflects that in May 1997, the Veteran complained that tooth number 3 caused him pain.  After imaging, the examiner noted pathology on the tooth.  It was noted that teeth number 23 and 30 also needed work.  The examiner diagnosed tooth number 30 with cracked tooth syndrome, and the Veteran eventually had a crown placed on the tooth.  See STR entered in Caseflow Reader in November 2015, p. 54-55.  

In September 2006, the Veteran was afforded a dental examination to determine the nature and etiology of his dental disability.  The examiner performed an in-person examination.  The Veteran stated that from 2003 to 2005, he was stationed in Iraq.  In November 2004, an IED exploded outside of the Veteran's vehicle causing him to crack tooth number 30.  He stated that three days later, he saw a dentist who diagnosed him with a hairline fracture in tooth number 30. 

The examiner noted that the Veteran had a full complement of teeth with the exception of 1, 16, 17, and 32, i.e., his wisdom teeth.  The Veteran had root canal treatments on teeth number 3 and 14 and crowns on 3, 14, and 30.  The Veteran had multiple restorations that were in good repair.  The Veteran had good oral hygiene with no caries or periodontitis.  There was no bone loss of the mandible, maxilla, or hard palate.  After reviewing the STRs, the examiner noted that on a routine dental examination dated May 1997, tooth number 30 had been diagnosed with cracked tooth syndrome.  Because of this entry, the examiner believed that the Veteran's tooth was cracked as a result of caries prior to his entry in service and not caused by service.  

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for a compensable dental disorder.  Service treatment dental records document that the Veteran had treatment for his teeth.  However, other than his four wisdom teeth, the Veteran had all of his teeth.  The evidence of record is unremarkable for any compensable dental condition.  Importantly, there are very specific circumstances for which service connection for a dental disorder can be awarded, and the Veteran does not meet those circumstances. 

At no time during the appeal period does the Veteran have a diagnosis for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In addition, although the Veteran has missing wisdom teeth, there is no evidence of record that it is due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis.  On the contrary, 1997 imaging showed these teeth were noted missing prior to the Veteran's 2004-2005 Iraq tour.   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a compensable dental or oral disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has a current compensable dental condition during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection for a compensable dental disability under 38 C.F.R. § 4.150.  

The Board has considered the Veteran's lay and buddy statements, to include his statements that the facial trauma he experienced in Iraq ultimately resulted in a dental disability.  While the Veteran may sincerely believe that his disability is due to the trauma he experienced during service, as a lay person, he does not possess the medical expertise required to make this determination.  See 38 C.F.R. § 3.159(a); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  He has not submitted any competent evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a dental disorder for the purpose of obtaining VA compensation.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 53 (1990).

V.  Increased Rating Claim irritable colon syndrome

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. 4.1.  

When an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's irritable colon syndrome is rated 10 percent disabling under Diagnostic Code 7913.  The Veteran contends that his colon syndrome is more severe than the current rating depicts.  See Notice of Disagreement entered in Caseflow Reader in September 2010. 

Diagnostic Code 7319 provides that a noncompensable evaluation is assignable for mild irritable colon syndrome (spastic colitis, mucous colitis, etc.) with disturbances of bowel function with occasional episodes of abdominal distress; a 10 percent evaluation is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress; and a 30 percent evaluation is assignable for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

In May 2010, the Veteran was seen at for a general VA medical examination.  The examiner reviewed the claims file and performed an in-person examination.  The examiner noted that the Veteran's abdomen was soft and nontender and had good bowel sounds.  The examiner noted that the Veteran was diagnosed with irritable bowel syndrome (IBS) as a result of exposure to the Gulf Theater.  The examiner further stated that the Veteran went to the bathroom quite often and had to take medication to stop the diarrhea.  See VA Examination entered in Caseflow Reader in May 2010.

In July 2011, the Veteran was afforded a multi-issue VA examination.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran stated that he developed IBS in 2004 and was diagnosed in 2007.  He stated that he had increased bowel movements and fecal incontinence.  He stated that he was taking medication with no improvement.  See Capri entered in Legacy in October 2012, p. 97.  The examiner noted that the Veteran did not require pads for his disability.  He had severe fecal leakage and frequent involuntary bowel movements.  The Veteran's abdomen inspection, bowel sounds, and rectal exam findings were normal.  The examiner confirmed the Veteran's IBS diagnosis.  See id. at 99.

In August 2013, the Veteran was afforded a Gulf War examination.  The examiner reviewed the claims file and performed an in-person examination.  According to the examiner, the Veteran stated that he was not diagnosed with intestinal infections but with irritable bowel syndrome.  The examiner noted that the Veteran was not required to take any medication for his intestinal condition.  Additionally, he had not had any surgical treatment for his condition nor did he have signs or symptoms attributable to any infectious intestinal conditions.  There were no pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's condition.  The examiner stated that the Veteran did not have an infectious intestinal condition.  The examiner further stated that the Veteran's infectious intestinal condition did not have an impact on his ability to work.    

In August 2013, the Veteran was seen at Castle Point: Rheumatology.  See Capri entered in Legacy in August 30, 2013, p. 8.  The examiner noted that the Veteran had intermittent diarrhea alternating with constipation.  See id. at 9; see also Capri entered in Legacy in October 2016, p. 25.  

In December 2016, the Veteran was afforded a VA examination to determine the severity of his irritable colon syndrome.  The examiner reviewed the Veteran's file and performed an in-person examination.  The Veteran noted that he had chronic diarrhea with most meals.  He stated that his stool was soft.  The Veteran was not actively being treated.  The examiner confirmed the Veteran's IBS.  The examiner noted that the Veteran also had CBC and hpylori antibody.  The examiner noted that the Veteran was not required to take any medication for his intestinal condition.  Additionally, he had not had any surgical treatment for his condition.  He did not have a benign or malignant neoplasm or metastases related to his IBS.  The examiner noted that the Veteran had diarrhea which occurred three-to-four times a day.  The examiner further noted that the Veteran had episodes of bowel disturbance with abdominal distress or exacerbation or attacks of the intestinal condition which occurred on a more or less constant basis.  The examiner stated that the Veteran's IBS had an impact on his ability to work.   

Considering the totality of the above-described evidence and argument, the Board finds that throughout the period on appeal, the Veteran had severe, diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  Therefore, an evaluation of 30 percent disabling is granted for irritable colon syndrome for the entire period on appeal.


ORDER

Entitlement to service connection for a dental disability for compensation purposes is denied.

An initial rating of 30 percent, for irritable colon syndrome, is granted.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


